DETAILED ACTION

This action is responsive to communications filed on August 6, 2020. This action is made Non-Final.
Claims 21-40 are pending in the case. 
Claims 21, 28, and 35 are independent claims.
Claims 21-40 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,713,019. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 28, 31-33, 35, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al., US Patent Application Publication no. US 2011/0173574 (“Clavin”), and further in view of Bennett, US Patent Application Publication no. US 2013/0106686 (“Bennett”).
Claim 21:
	Clavin teaches or suggests a system comprising: a processor; and a memory coupled to the processor and storing instructions that; when executed by the processor, perform operations, comprising:
	capturing input in the form of a hand gesture (see Fig. 2A, 2B; para. 0018 - A gesture-based system or application may have default gesture information for determining if a user is performing a particular gesture. For example, a system may have a gesture recognizer that compares captured data. user placing his hand in front of his body and turning his wrist; para. 0031 - identify the user's hand gesture; para. 0057 - recognize a user's transition gesture that comprises, for example, a user putting up a hand with the palm facing the screen.);
	comparing the hand gesture to a set of previously identified hand gestures (see para. 0016 - gesture set may comprise gesture recognition data applicable for the mode for 
	identifying the hand gesture as a system-level hand gesture based, at least in part, on the comparison (see para. 0003 - a gesture-based system, gestures may control aspects of a computing environment or application, where the gestures may be derived from a user's position or movement in a physical space; para. 0018 - recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system gesture for powering on a game console, that is part of the gesture-based system, may comprise a user placing his hand in front of his body and turning his wrist to simulate the motion of turning a knob. The system may recognize this as a "power on" command and issue the command; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.);
determining a link between the hand gesture and a function associated with a system-level function (see para. 0018 - compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information and output a gesture. The output may include a confidence level that the output gesture was performed. The recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.); and 
	causing a performance of the system-level function (see para. 0018 - compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information and output a gesture. The output may include a confidence level that the output gesture was performed. The recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.).
	Clavin appears to fail to explicitly disclose a semantic descriptor.
	Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 24:
	Clavin teaches or suggests wherein the system-level function changes a focus between a first application being executed by the system and second application being executed by the system (see Abstract - transition may be between hardware, software, or a combination thereof para. 0019 - techniques for transitioning the user's control via gestures between modes of the system, wherein a mode may be related to the hardware or software components of the gesture-based system; para. 0036 - modes may include an application mode, an operating system or platform mode, a gaming mode, a communications mode, an office mode, a movie mode, a device mode, or the like; para. 0039 - transition between the first and second mode may transition control between two applications, such as between the control of a first application and the control of a second application; para. 0041 - transition between modes may be a transition between active modes; para. 0061 - user may interact with the calendar, gesturing to view yesterday and next week, then resumes 

Claim 25:
	Clavin teaches or suggests wherein the system-level function is associated with a navigation operation (see Abstract - transition may be between hardware, software, or a combination thereof para. 0019 - techniques for transitioning the user's control via gestures between modes of the system, wherein a mode may be related to the hardware or software components of the gesture-based system; para. 0031 - user's gestures may correspond to common system wide tasks such as navigate up or down in a hierarchical list, open a file, close a file, and save a file; para. 0036 - modes may include an application mode, an operating system or platform mode, a gaming mode, a communications mode, an office mode, a movie mode, a device mode, or the like; para. 0039 - transition between the first and second mode may transition control between two applications, such as between the control of a first application and the control of a second application; para. 0041 - transition between modes may be a transition between active modes; para. 0061 - user may interact with the calendar, gesturing to view yesterday and next week, then resumes the movie with a resume gesture; para. 0062 - user may need to communicate orally, and 

Claim 26:
	Clavin teaches or suggests wherein the set of previously identified hand gestures is stored in a gesture library (see para. 0016 - gesture set may comprise gesture recognition data applicable for the mode for comparison against the user's input gesture data; para. 0018 - gesture recognizer that compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information; para. 0031 - gesture, including a pause, a grabbing motion, and then a sweep of the hand to the left, may be interpreted; para. 0107 - base information representing the gesture may be adjusted to correspond to the recurring feature in the history of data representative of the user's capture motion; para. 0109 - may be compared to the gesture filters 191 in the gestures library 192 to identify when a user ( as represented by the skeletal model) has performed one or more gestures. para. 0112 - computing environment 212 may use the gestures library 192 along with a gesture profile 205 such as that shown in FIG. 4 to interpret movements of the skeletal model and to control an application based on the movements.).

Claim 28:
	Clavin teaches or suggests a method, comprising:
	receiving input in the form of a hand gesture (see Fig. 2A, 2B; para. 0018 - A gesture-based system or application may have default gesture information for determining if a user is performing a particular gesture. For example, a system may have a gesture recognizer that compares captured data. user placing his hand in front of his body and turning his wrist; para. 0031 - identify the user's hand gesture; para. 0057 - recognize a user's transition gesture that comprises, for example, a user putting up a hand with the palm facing the screen.);
	identifying the hand gesture as a system-level hand gesture based, at least in part, on a comparison between the hand gesture and a library of hand gestures (see para. 0016 - gesture set may comprise gesture recognition data applicable for the mode for comparison against the user's input gesture data; para. 0018 - gesture recognizer that compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information; para. 0031 - gesture, including a pause, a grabbing motion, and then a sweep of the hand to the left, may be interpreted; para. 0107 - base information representing the gesture may be adjusted to correspond to the recurring feature in the history of data representative of the user's capture motion; para. 0109 - may be compared to the gesture filters 191 in the gestures library 192 to identify when a user ( as represented by the skeletal model) has performed one or more gestures. para. 0112 - computing environment 212 may use the gestures library 192 along 
	determining a link between the hand gesture and a function associated with a system-level function (see para. 0018 - compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information and output a gesture. The output may include a confidence level that the output gesture was performed. The recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.); and 
	causing a performance of the system-level function (see para. 0018 - compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information and output a gesture. The output may include a confidence level that the output gesture was performed. The recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.).
	Clavin appears to fail to explicitly disclose a semantic descriptor.
	Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 31:
	Clavin teaches or suggests wherein the system-level function changes a focus between a first application being executed by the system and second application being executed by the system (see Abstract - transition may be between hardware, software, or a combination thereof para. 0019 - techniques for transitioning the user's control via gestures between modes of the system, wherein a mode may be related to the hardware or software components of the gesture-based system; para. 0036 - modes may include an application mode, an operating system or platform mode, a gaming mode, a communications mode, an office mode, a movie mode, a device mode, or the like; para. 0039 - transition between the first and second mode may transition control between two applications, such as between the control of a first application and the control of a second application; para. 0041 - 

Claim 32:
	Clavin teaches or suggests wherein the system-level function is associated with a navigation operation (see Abstract - transition may be between hardware, software, or a combination thereof para. 0019 - techniques for transitioning the user's control via gestures between modes of the system, wherein a mode may be related to the hardware or software components of the gesture-based system; para. 0031 - user's gestures may correspond to common system wide tasks such as navigate up or down in a hierarchical list, open a file, close a file, and save a file; para. 0036 - modes may include an application mode, an operating system or platform mode, a gaming mode, a communications mode, an office mode, a movie mode, a device mode, or the like; para. 0039 - transition between the first and second mode may transition control between two applications, such as between the control of a first application and the control of a second application; para. 0041 - transition between modes may be a transition between active modes; para. 0061 - user 

Claim 33:
	Clavin teaches or suggests wherein the hand gesture is a combination of two or more different hand gestures (see para. 0016 - gesture set may comprise gesture recognition data applicable for the mode for comparison against the user's input gesture data; para. 0018 - gesture recognizer that compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information. A gesture-based system or application may have default gesture information for determining if a user is performing a particular gesture. For example, a system may have a gesture recognizer that compares captured data. user placing his hand in front of his body and turning his wrist; para. 0031 - gesture, including a pause, a grabbing motion, and then a sweep of the hand to the left, may be interpreted as the selection of a tab, and then moving it out of the way to open the next tab.).


	Clavin teaches or suggests a method, comprising:
	receiving input in the form of a hand gesture (see Fig. 2A, 2B; para. 0018 - A gesture-based system or application may have default gesture information for determining if a user is performing a particular gesture. For example, a system may have a gesture recognizer that compares captured data. user placing his hand in front of his body and turning his wrist; para. 0031 - identify the user's hand gesture; para. 0057 - recognize a user's transition gesture that comprises, for example, a user putting up a hand with the palm facing the screen.);
	identifying a function associated with a system-level function based, at least in part, on a recognition of the hand gesture, wherein the hand gesture is recognized, based at least in part, on a comparison between the hand gesture and a library of hand gestures (see para. 0016 - gesture set may comprise gesture recognition data applicable for the mode for comparison against the user's input gesture data; para. 0018 - gesture recognizer that compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information; para. 0031 - gesture, including a pause, a grabbing motion, and then a sweep of the hand to the left, may be interpreted; para. 0107 - base information representing the gesture may be adjusted to correspond to the recurring feature in the history of data representative of the user's capture motion; para. 0109 - may be compared to the gesture filters 191 in the gestures library 192 to identify when a user ( as represented by the skeletal model) has performed one or more gestures. para. 0112 - computing environment 212 may use the gestures 
	providing the system level function associated with the function to a computing device (see para. 0003 - a gesture-based system, gestures may control aspects of a computing environment or application, where the gestures may be derived from a user's position or movement in a physical space; para. 0018 - recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system gesture for powering on a game console, that is part of the gesture-based system, may comprise a user placing his hand in front of his body and turning his wrist to simulate the motion of turning a knob. The system may recognize this as a "power on" command and issue the command; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.); and
	causing the computing device to perform the system-level function (see para. 0018 - compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information and output a gesture. The output may include a confidence level that the output gesture was performed. The recognition of a gesture may result in a control of the gesture-based system or the issuance of a command that performs an action in the gesture-based system; para. 0047 – reserved gestures are gestures that are recognized for a control of a particular aspect of the system that will be invoked.).
	Clavin appears to fail to explicitly disclose a semantic descriptor.
a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 38:
	Clavin teaches or suggests wherein the system-level function changes a focus between a first application being executed by the system and second application being executed by the system (see Abstract - transition may be between hardware, software, or a combination thereof para. 0019 - techniques for transitioning the user's control via gestures between modes of the system, wherein a mode may be related to the hardware or software components of the gesture-based system; para. 0036 - modes may include an application mode, an operating system or platform mode, a gaming mode, a communications mode, an office mode, a movie mode, a device mode, or the like; para. 0039 - transition between the 

Claim 39:
	Clavin teaches or suggests wherein the system-level function is associated with a navigation operation (see Abstract - transition may be between hardware, software, or a combination thereof para. 0019 - techniques for transitioning the user's control via gestures between modes of the system, wherein a mode may be related to the hardware or software components of the gesture-based system; para. 0031 - user's gestures may correspond to common system wide tasks such as navigate up or down in a hierarchical list, open a file, close a file, and save a file; para. 0036 - modes may include an application mode, an operating system or platform mode, a gaming mode, a communications mode, an office mode, a movie mode, a device mode, or the like; para. 0039 - transition between the first and second mode may transition control between two applications, such as between 

Claim 40:
	Clavin teaches or suggests wherein the hand gesture is a combination of two or more different hand gestures (see para. 0016 - gesture set may comprise gesture recognition data applicable for the mode for comparison against the user's input gesture data; para. 0018 - gesture recognizer that compares captured data to a database of default gesture recognition data such as filters with default gesture parameters. The gesture recognizer may compare input gesture data received by the capture device to the default gesture information. A gesture-based system or application may have default gesture information for determining if a user is performing a particular gesture. For example, a system may have a gesture recognizer that compares captured data. user placing his hand in front of his body and turning his wrist; para. 0031 - gesture, including a pause, a grabbing motion, and .

Claims 22, 23, 29, 30, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clavin, in view of Bennett, and further in view of Johnston et al., US Patent Application Publication no. US 2016/0026434 (“Johnston”).
Claim 22:
	Clavin appears to fail to explicitly disclose receiving additional input in the form of an utterance; and determining whether the utterance is associated with the semantic descriptor.
	Johnston teaches or suggests receiving additional input in the form of an utterance; and determining whether the utterance is associated with the function (see Fig. 9; para. 0012 - identifies a temporal window associated with a time of the speech event, and analyzes data from the gesture input stream within the temporal window to identify a gesture event; para. 0013 - produce a multimodal command. For example, the system can identify a speech command from the speech event, identify parameters from the gesture event, and apply the parameters to the speech command. perform an action and/or manipulate on-screen or off-screen elements based on the multimodal command; para. 0033 - Multimodal commands include "zoom in here" where the user "draws" on the screen by pointing their hands or finger at the display without touching the display. Then the sensors detect the gestures in conjunction with the verbal command; para. 0037 - system can process inputs from more than one user at the same time. The system can process the inputs as separate speech and gesture streams for each user, or can process the separate speech and gesture streams as part of the same input; para. 0040 - speech recognition engine 334 having its 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include receiving additional input in the form of an utterance; and determining whether the utterance is associated with the semantic descriptor for the purpose of efficiently determining commands in a multi-modal input system, as taught by Johnston (0008).
Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 23:
	Clavin appears to fail to explicitly disclose receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor.
	Johnston teaches or suggests receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor with the function (see Fig. 9; para. 0012 - identifies a temporal window associated with a time of the speech event, and analyzes data from the gesture input stream within the temporal window to identify a gesture event; para. 0013 - produce a multimodal command. For example, the system can identify a speech command from the speech event, identify parameters from the gesture event, and apply the parameters to the speech command. perform an action and/or manipulate on-screen or off-screen elements based on the multimodal command; para. 0033 - Multimodal commands include "zoom in here" where the user "draws" on the screen by pointing their hands or finger at the display without touching the display. Then the sensors detect the gestures in conjunction with the verbal command; para. 0037 - system can process inputs from more than one user at the same time. The system can process the inputs as separate speech and gesture streams for each user, or can process the separate speech and gesture streams as part of the same input; para. 0040 - speech recognition engine 334 having its own language model; para. 0043 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor for the purpose of efficiently determining commands in a multi-modal input system, as taught by Johnston (0008).
Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 29:
	Clavin appears to fail to explicitly disclose receiving additional input in the form of an utterance; and determining whether the utterance is associated with the semantic descriptor.
	Johnston teaches or suggests receiving additional input in the form of an utterance; and determining whether the utterance is associated with the function (see Fig. 9; para. 0012 - identifies a temporal window associated with a time of the speech event, and analyzes data from the gesture input stream within the temporal window to identify a gesture event; para. 0013 - produce a multimodal command. For example, the system can identify a speech command from the speech event, identify parameters from the gesture event, and apply the parameters to the speech command. perform an action and/or manipulate on-screen or off-screen elements based on the multimodal command; para. 0033 - Multimodal commands include "zoom in here" where the user "draws" on the screen by pointing their hands or finger at the display without touching the display. Then the sensors detect the gestures in conjunction with the verbal command; para. 0037 - system can process inputs from more than one user at the same time. The system can process the inputs as separate speech and gesture streams for each user, or can process the separate speech and gesture streams as part of the same input; para. 0040 - speech recognition engine 334 having its own language model; para. 0043 - the specific speech command recognized, the Gesture 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include receiving additional input in the form of an utterance; and determining whether the utterance is associated with the semantic descriptor for the purpose of efficiently determining commands in a multi-modal input system, as taught by Johnston (0008).
Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 30:
	Clavin appears to fail to explicitly disclose receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor.
	Johnston teaches or suggests receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor with the function (see Fig. 9; para. 0012 - identifies a temporal window associated with a time of the speech event, and analyzes data from the gesture input stream within the temporal window to identify a gesture event; para. 0013 - produce a multimodal command. For example, the system can identify a speech command from the speech event, identify parameters from the gesture event, and apply the parameters to the speech command. perform an action and/or manipulate on-screen or off-screen elements based on the multimodal command; para. 0033 - Multimodal commands include "zoom in here" where the user "draws" on the screen by pointing their hands or finger at the display without touching the display. Then the sensors detect the gestures in conjunction with the verbal command; para. 0037 - system can process inputs from more than one user at the same time. The system can process the inputs as separate speech and gesture streams for each user, or can process the separate speech and gesture streams as part of the same input; para. 0040 - speech recognition engine 334 having its own language model; para. 0043 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor for the purpose of efficiently determining commands in a multi-modal input system, as taught by Johnston (0008).
Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 36:
	Clavin appears to fail to explicitly disclose receiving additional input in the form of an utterance; and determining whether the utterance is associated with the semantic descriptor.
	Johnston teaches or suggests receiving additional input in the form of an utterance; and determining whether the utterance is associated with the function (see Fig. 9; para. 0012 - identifies a temporal window associated with a time of the speech event, and analyzes data from the gesture input stream within the temporal window to identify a gesture event; para. 0013 - produce a multimodal command. For example, the system can identify a speech command from the speech event, identify parameters from the gesture event, and apply the parameters to the speech command. perform an action and/or manipulate on-screen or off-screen elements based on the multimodal command; para. 0033 - Multimodal commands include "zoom in here" where the user "draws" on the screen by pointing their hands or finger at the display without touching the display. Then the sensors detect the gestures in conjunction with the verbal command; para. 0037 - system can process inputs from more than one user at the same time. The system can process the inputs as separate speech and gesture streams for each user, or can process the separate speech and gesture streams as part of the same input; para. 0040 - speech recognition engine 334 having its own language model; para. 0043 - the specific speech command recognized, the Gesture 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include receiving additional input in the form of an utterance; and determining whether the utterance is associated with the semantic descriptor for the purpose of efficiently determining commands in a multi-modal input system, as taught by Johnston (0008).
Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claim 37:
	Clavin appears to fail to explicitly disclose receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor.
	Johnston teaches or suggests receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor with the function (see Fig. 9; para. 0012 - identifies a temporal window associated with a time of the speech event, and analyzes data from the gesture input stream within the temporal window to identify a gesture event; para. 0013 - produce a multimodal command. For example, the system can identify a speech command from the speech event, identify parameters from the gesture event, and apply the parameters to the speech command. perform an action and/or manipulate on-screen or off-screen elements based on the multimodal command; para. 0033 - Multimodal commands include "zoom in here" where the user "draws" on the screen by pointing their hands or finger at the display without touching the display. Then the sensors detect the gestures in conjunction with the verbal command; para. 0037 - system can process inputs from more than one user at the same time. The system can process the inputs as separate speech and gesture streams for each user, or can process the separate speech and gesture streams as part of the same input; para. 0040 - speech recognition engine 334 having its own language model; para. 0043 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include receiving additional input in the form of text input; and determining whether the text input is associated with the semantic descriptor for the purpose of efficiently determining commands in a multi-modal input system, as taught by Johnston (0008).
Bennet teaches or suggests a semantic descriptor (see Fig. 6, 7; para. 0105 - database 600 includes one or more sets of control signals to which one or more gesture input signals are mapped to establish one or more gesture maps. Gesture maps can be utilized by one or more devices, services, applications, or some combination thereof, to process identified gesture input signals. control signal 616, itself represented by an indicator <<INITIALIZE_OFF>>; para. 0106 - control signal 616, like the other control signals in set 604, are generic control signals; para. 0112 - database 700 can include an identifier 702 that indicates the macrosequence, sequence 706 of one or more control signals that is performed when the macrosequence is triggered.).
a semantic descriptor for the purpose of efficiently mapping or linking gestures to functions or commands, as taught by Bennet (0105).

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clavin, in view of Bennett, and further in view of Murrillo et al., US Patent Application Publication no. US 2014/0109023 (“Murrillo”).
Claim 27:
	Clavin appears to fail to explicitly disclose instructions for updating the gesture library based, at least in part, on additional input.
	Murrillo teaches or suggests updating the gesture library based, at least in part, on additional input (see para. 0055 - gesture set identification module 228 may associate the identifier with a gesture dictionary during generation of the dictionary, and the identifier may change as a gesture dictionary evolves; para. 0058 - cause of the need for evolving the gesture data; para. 0080 -  gesture set evolved based on a compilation of users with a similar style; para. 0097 - input gesture database 260 may store input gestures for a user, compiled for comparison with gesture dictionaries to continuously update the assignment of a gesture dictionary to a user as necessary; para. 0106 - gesture set calibration and assignment module 229 may recognize updates to gesture data that are more effective for the users that interact directly with the local computing environment.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in updating the gesture library based, at least in part, on additional input for the purpose of efficiently maintaining and evolving a gesture set database to suit users, as taught by Murrillo (0058, 0080).

Claim 34:
	Clavin appears to fail to explicitly disclose instructions for updating the gesture library based, at least in part, on additional input.
	Murrillo teaches or suggests updating the gesture library based, at least in part, on additional input (see para. 0055 - gesture set identification module 228 may associate the identifier with a gesture dictionary during generation of the dictionary, and the identifier may change as a gesture dictionary evolves; para. 0058 - cause of the need for evolving the gesture data; para. 0080 -  gesture set evolved based on a compilation of users with a similar style; para. 0097 - input gesture database 260 may store input gestures for a user, compiled for comparison with gesture dictionaries to continuously update the assignment of a gesture dictionary to a user as necessary; para. 0106 - gesture set calibration and assignment module 229 may recognize updates to gesture data that are more effective for the users that interact directly with the local computing environment.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Clavin, to include updating the gesture library based, at least in part, on additional input for the purpose of efficiently maintaining and evolving a gesture set database to suit users, as taught by Murrillo (0058, 0080).

	 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176